Exhibit 10.128

GUARANTY AGREEMENT

(Lender Guaranty)

THIS GUARANTY AGREEMENT (this "Agreement") is made and given as of February 28,
2003 by ALTERRA HEALTHCARE CORPORATION, a Delaware corporation (the
"Guarantor"), for the benefit of SNH ALT MORTGAGED PROPERTIES TRUST, a Maryland
real estate investment trust (together with its successors and assigns, the
"Lender").

W

I T N E S S E T H :



      WHEREAS,

pursuant to a Loan Agreement, dated as of the date hereof (as amended from time
to time, the "Loan Agreement"), between the Lender and Pomacy Corporation (the
"Borrower"), the Borrower has agreed to borrow from the Lender and the Lender
has agreed to loan to the Borrower, the principal amount of SIX MILLION NINE
HUNDRED THOUSAND DOLLARS ($6,900,000), as more particularly described in the
Loan Agreement; and



      WHEREAS, it is a condition precedent to the Lender's entering into the
Loan Agreement that the Guarantor guaranty all of the payment and performance
obligations of the Borrower with respect to the Loan Agreement; and



      WHEREAS, the Borrower is a wholly-owned subsidiary of the Guarantor;



      WHEREAS, the transactions contemplated by the Loan Agreement are of direct
material benefit to the Guarantor;



      NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantor hereby agrees as follows:



1.     Certain Terms. Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Loan Agreement.

2.     Guaranteed Obligations. For purposes of this Agreement, the term
"Guaranteed Obligations" shall mean the payment and performance of each and
every obligation of the Borrower to the Lender under the Loan Documents or
relating thereto, whether now existing or hereafter arising, and including,
without limitation, the payment of principal and interest under the Note.



--------------------------------------------------------------------------------



3.     Representations and Covenants. The Guarantor represents, warrants,
covenants, and agrees that:

      3.1      Incorporation of Representations and Warranties. The
representations and warranties of the Borrower and its Affiliated Persons set
forth in the Loan Documents are true and correct on and as of the date hereof in
all material respects.



      3.2      Performance of Covenants and Agreements. The Guarantor hereby
agrees to take all lawful action in its power to cause the Borrower duly and
punctually to perform all of the covenants and agreements set forth in the Loan
Documents.



      3.3       Validity of Agreement. The Guarantor has duly and validly
executed and delivered this Agreement; this Agreement constitutes the legal,
valid and binding obligation of the Guarantor, enforceable against the Guarantor
in accordance with its terms, except as the enforceability thereof may be
subject to bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors' rights generally
and subject to general equitable principles, regardless of whether
enforceability is considered in a proceeding at law or in equity; and the
execution, delivery and performance of this Agreement have been duly authorized
by all requisite action of the Guarantor and such execution, delivery and
performance by the Guarantor will not result in any breach of the terms,
conditions or provisions of, or conflict with or constitute a default under, or
result in the creation of any lien, charge or encumbrance upon any of the
property or assets of the Guarantor pursuant to the terms of, any indenture,
mortgage, deed of trust, note, other evidence of indebtedness, agreement or
other instrument to which it may be a party or by which it or any of its
property or assets may be bound, or violate any provision of law, or any
applicable order, writ, injunction, judgment or decree of any court or any order
or other public regulation of any governmental commission, bureau or
administrative agency.



      3.4      Payment of Expenses. The Guarantor agrees, as principal obligor
and not as guarantor only, to pay to the Lender forthwith, upon demand, in
immediately available federal funds, all costs and expenses (including
reasonable attorneys' fees and disbursements) incurred or expended by the Lender
in connection with the enforcement of this Agreement, together with interest on
amounts recoverable under this Agreement from the time such amounts become due
until payment at the Default Rate. The Guarantor's covenants and agreements set
forth in this Section 3.4 shall survive the termination of this Agreement.





-2-

--------------------------------------------------------------------------------



      3.5      Notices. The Guarantor shall promptly give notice to the Lender
of any event known to it which might reasonably result in a material adverse
change in its financial condition, other than the Chapter 11 case, which has
been filed by the Guarantor and is pending in Bankruptcy Court as of the date
hereof.



      3.6      Reports. The Guarantor shall promptly provide to the Lender each
of the financial reports, certificates and other documents required of it under
the Loan Documents.



      3.7      Books and Records. The Guarantor shall at all times keep proper
books of record and account in which full, true and correct entries shall be
made of its transactions in accordance with generally accepted accounting
principles and shall set aside on its books from its earnings for each fiscal
year all such proper reserves, including reserves for depreciation, depletion,
obsolescence and amortization of its properties during such fiscal year, as
shall be required in accordance with generally accepted accounting principles,
consistently applied, in connection with its business. The Guarantor shall
permit access by the Lender and its agents to the books and records maintained
by the Guarantor during normal business hours and upon reasonable notice.



      3.8      Taxes, Etc. The Guarantor shall pay and discharge promptly as
they become due and payable all taxes, assessments and other governmental
charges or levies imposed upon it or its income or upon any of its property,
real, personal or mixed, or upon any part thereof, as well as all claims of any
kind (including claims for labor, materials and supplies) which, if unpaid,
might by law become a lien or charge upon any property and result in a material
adverse change in the financial condition of the Guarantor; provided, however,
that the Guarantor shall not be required to pay any such tax, assessment,
charge, levy or claim if the amount, applicability or validity thereof shall
currently be contested in good faith by appropriate proceedings or other
appropriate actions promptly initiated and diligently conducted and if the
Guarantor shall have set aside on its books such reserves, if any, with respect
thereto as are required by generally accepted accounting principles.





--------------------------------------------------------------------------------



      3.9       Legal Existence; Change in Control of Guarantor. The Guarantor
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its legal existence. Except as specifically permitted under the
Loan Agreement, the Guarantor shall cause any Person, as a condition of, and
prior to such Person becoming an Acquiring Guarantor, to execute this Agreement
in favor of the Lender pursuant to which the Acquiring Guarantor shall guarantee
the payment and performance of the Guaranteed Obligations.



      3.10      Compliance. The Guarantor shall use reasonable business efforts
to comply in all material respects with all applicable statutes, rules,
regulations and orders of, and all applicable restrictions imposed by, all
governmental authorities in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
rules, regulations, orders and restrictions relating to environmental, safety
and other similar standards or controls).



      3.11      Insurance. The Guarantor shall maintain, with financially sound
and reputable insurers, insurance with respect to its properties and business
against loss or damage with substantially similar coverages and in substantially
similar amounts as are required to be maintained by the Borrower under the Loan
Agreement (provided the Guarantor's and the Borrower's insurance requirements
may be satisfied using the same insurance policy).



      3.12      Financial Statements, Etc. The financial statements previously
delivered to the Lender by the Guarantor fairly present the financial condition
of the Guarantor in accordance with generally accepted accounting principles
consistently applied and there has been no material adverse change from the date
thereof through the date hereof, other than the Chapter 11 case, which has been
filed by the Guarantor and is pending in Bankruptcy Court as of the date hereof.



      3.13      No Change in Control. The Guarantor shall not permit the
occurrence of any direct or indirect Change in Control of the Borrower or the
Guarantor, except as explicitly permitted under the Loan Agreement.





-4-

--------------------------------------------------------------------------------



4.     Guarantee. The Guarantor hereby unconditionally and irrevocably
guarantees that the Guaranteed Obligations which are monetary obligations shall
be paid in full when due and payable, whether upon demand, at the stated or
accelerated maturity thereof pursuant to any Loan Document, or otherwise, and
that the Guaranteed Obligations which are performance obligations shall be fully
performed at the times and in the manner such performance is required by the
Loan Documents. With respect to the Guaranteed Obligations which are monetary
obligations, this guarantee is a guarantee of payment and not of collectibility
and is absolute and in no way conditional or contingent. In case any part of the
Guaranteed Obligations shall not have been paid when due and payable or
performed at the time performance is required, the Guarantor shall, in the case
of monetary obligations, within five (5) days after receipt of notice from the
Lender, pay or cause to be paid to the Lender the amount thereof as is then due
and payable and unpaid (including interest and other charges, if any, due
thereon through the date of payment in accordance with the applicable provisions
of the Loan Documents) or, in the case of nonmonetary obligations, perform or
cause to be performed such obligations in accordance with the Loan Documents.

5.     Set-Off. The Guarantor hereby authorizes the Lender, at any time and
without notice to set off the whole or any portion or portions of any or all
sums credited by or due from the Lender to it against amounts payable under this
Agreement. The Lender shall promptly notify the Guarantor of any such set-off
made by the Lender and the application made by the Lender of the proceeds
thereof.

6.     Unenforceability of Guaranteed Obligations, Etc. If the Borrower is for
any reason under no legal obligation to discharge any of the Guaranteed
Obligations (other than because the same have been previously discharged in
accordance with the terms of the Loan Documents), or if any other moneys
included in the Guaranteed Obligations have become unrecoverable from the
Borrower by operation of law or for any other reason, including, without
limitation, the invalidity or irregularity in whole or in part of any Guaranteed
Obligation or of any Loan Document or any limitation on the liability of the
Borrower thereunder not contemplated by the Loan Documents or any limitation on
the method or terms of payment thereunder which may now or hereafter be caused
or imposed in any manner whatsoever, the guarantees contained in this Agreement
shall nevertheless remain in full force and effect and shall be binding upon the
Guarantor to the same extent as if the Guarantor at all times had been the
principal debtor on all such Guaranteed Obligations.

7.     Additional Guarantees. This Agreement shall be in addition to any other
guarantee or other security for the Guaranteed Obligations and it shall not be
prejudiced or rendered unenforceable by the invalidity of any such other
guarantee or security or by any waiver, amendment, release or modification
thereof.



-5-

--------------------------------------------------------------------------------



8.     Consents and Waivers, Etc. The Guarantor hereby acknowledges receipt of
correct and complete copies of each of the Loan Documents, and consents to all
of the terms and provisions thereof, as the same may be from time to time
hereafter amended or changed in accordance with the terms and conditions
thereof, and, except as otherwise provided herein, to the maximum extent
permitted by applicable law, waives (a) presentment, demand for payment, and
protest of nonpayment, of any principal of or interest on any of the Guaranteed
Obligations, (b) notice of acceptance of this Agreement and of diligence,
presentment, demand and protest, (c) notice of any default hereunder and any
default, breach or nonperformance or Event of Default under any of the
Guaranteed Obligations or the Loan Documents, (d) notice of the terms, time and
place of any private or public sale of any collateral held as security for the
Guaranteed Obligations, (e) demand for performance or observance of, and any
enforcement of any provision of, or any pursuit or exhaustion of rights or
remedies against the Borrower or any other guarantor of the Guaranteed
Obligations, under or pursuant to the Loan Documents, or any agreement directly
or indirectly relating thereto and any requirements of diligence or promptness
on the part of the holders of the Guaranteed Obligations in connection
therewith, and (f) to the extent it lawfully may do so, any and all demands and
notices of every kind and description with respect to the foregoing or which may
be required to be given by any statute or rule of law and any defense of any
kind which it may now or hereafter have with respect to this Agreement, or any
of the Loan Documents or the Guaranteed Obligations (other than that the same
have been discharged in accordance with the Loan Documents).

9.     No Impairment, Etc. The obligations, covenants, agreements and duties of
the Guarantor under this Agreement shall not be affected or impaired by any
assignment or transfer in whole or in part of any of the Guaranteed Obligations
without notice to the Guarantor, or any waiver by the Lender or any holder of
any of the Guaranteed Obligations or by the holders of all of the Guaranteed
Obligations of the performance or observance by the Borrower or any other
guarantor of any of the agreements, covenants, terms or conditions contained in
the Guaranteed Obligations or the Loan Documents or any indulgence in or the
extension of the time for payment by the Borrower or any other guarantor of any
amounts payable under or in connection with the Guaranteed Obligations or the
Loan Documents or any other instrument or agreement relating to the Guaranteed
Obligations or of the time for performance by the Borrower or any other
guarantor of any other obligations under or arising out of any of the foregoing
or the extension or renewal thereof (except that with respect to any extension
of time for payment or performance of any of the Guaranteed Obligations granted
by the Lender or any other holder of such Guaranteed Obligations to the
Borrower, the Guarantor's obligations to pay or perform such Guaranteed
Obligation shall be subject to the same extension of time for performance), or
the modification or amendment (whether material or otherwise) of any duty,
agreement or obligation of the Borrower or any other guarantor set forth in any
of the foregoing, or the voluntary or involuntary sale or other disposition of
all or substantially all the assets of the Borrower or any other guarantor or
insolvency, bankruptcy, or other similar proceedings affecting the Borrower or
any other guarantor or any assets of the Borrower or any such other guarantor,
or the release or discharge of the Borrower or any such other guarantor from the
performance or observance of any agreement, covenant, term or condition
contained in any of the foregoing without the consent of the holders of the
Guaranteed Obligations by operation of law, or any other cause, whether similar
or dissimilar to the foregoing.



-6-

--------------------------------------------------------------------------------



10.     Bankruptcy Considerations. The provisions of this Agreement have been
approved by the Bankruptcy Court overseeing the Chapter 11 case of the
Guarantor. The obligations of the Guarantor and the Lender shall not be limited,
modified or otherwise relieved by any proceedings or orders entered in the
Guarantor's bankruptcy case. The Lender shall be entitled to take all actions it
deems appropriate in order that it may exercise its rights and remedies as
provided herein without further relief from the Bankruptcy Court so long as the
Lender shall provide the Guarantor with at least five (5) Business Days' written
notice of its intention to take any such action, unless the Bankruptcy Court
enters an order restricting such action. Except as limited by the foregoing, the
Guarantor and the Lender shall retain their respective rights and remedies as
provided in this Agreement.

11.     Reimbursement, Subrogation, Etc. The Guarantor hereby covenants and
agrees that it will not enforce or otherwise exercise any rights of
reimbursement, subrogation, contribution or other similar rights against the
Borrower (or any other person against whom the Lender may proceed) with respect
to the Guaranteed Obligations prior to the payment in full of all amounts owing
with respect to the Loan Documents, and until all indebtedness of the Borrower
to the Lender shall have been paid in full, the Guarantor shall not have any
right of subrogation, and the Guarantor waives any defense it may have based
upon any election of remedies by the Lender which destroys its subrogation
rights or its rights to proceed against the Borrower for reimbursement,
including, without limitation, any loss of rights the Guarantor may suffer by
reason of any rights, powers or remedies of the Borrower in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging the
indebtedness to the Lender. Until all obligations of the Borrower pursuant to
the Loan Documents shall have been paid and satisfied in full, the Guarantor
further waives any right to enforce any remedy which the Lender now has or may
in the future have against the Borrower, any other guarantor or any other person
and any benefit of, or any right to participate in, any security whatsoever now
or in the future held by the Lender.



-7-

--------------------------------------------------------------------------------



12.     Defeasance. This Agreement shall terminate at such time as the
Guaranteed Obligations have been paid and performed in full and all other
obligations of the Guarantor to the Lender under this Agreement have been
satisfied in full; provided, however, if at any time, all or any part of any
payment applied on account of the Guaranteed Obligations is or must be rescinded
or returned for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Borrower), this Agreement, to
the extent such payment is or must be rescinded or returned, shall be deemed to
have continued in existence notwithstanding any such termination.

13.     Notices. (a) Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either (i) in hand, (ii) by telecopier with electronic confirmation of receipt
(provided a conforming copy is immediately delivered by hand or by Federal
Express or a similar expedited commercial carrier), or (iii) by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).

      (b) All notices required or permitted to be sent hereunder shall be deemed
to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.





-8-

--------------------------------------------------------------------------------



(c) All such notices shall be addressed,

if to the Lender to:

c/o Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attn: Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]



with a copy to:

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attn: Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]

if to the Guarantor to:

Alterra Healthcare Corporation
10000 Innovation Drive
Milwaukee, WI 53226
Attn: Mr. Mark W. Ohlendorf
[Telecopier No. (414) 918-5050]

with a copy to:

Rogers & Hardin LLP
229 Peachtree Street, N.E.
Suite 2700
Atlanta, GA 30303-1601
Attn: Miriam J. Dent, Esq.
[Telecopier No. (404) 525-2224]



     

(d) By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

14.     Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party, including without limitation the holders, from time
to time, of the Guaranteed Obligations; and all representations, warranties,
covenants and agreements by or on behalf of the Guarantor which are contained in
this Agreement shall inure to the benefit of the Lender's successors and
assigns, including without limitation said holders, whether so expressed or not.



-9-

--------------------------------------------------------------------------------



15.     Applicable Law. Except as to matters regarding the internal affairs of
the Lender and issues of or limitations on any personal liability of the
shareholders and trustees of the Lender for obligations of the Lender, as to
which the laws of the State of Maryland shall govern, this Agreement, the Loan
Documents and any other instruments executed and delivered to evidence, complete
or perfect the transactions contemplated hereby and thereby shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts applicable to contracts between residents of
Massachusetts which are to be performed entirely within Massachusetts,
regardless of (i) where any such instrument is executed or delivered; or (ii)
where any payment or other performance required by any such instrument is made
or required to be made; or (iii) where any breach of any provision of any such
instrument occurs, or any cause of action otherwise accrues; or (iv) where any
action or other proceeding is instituted or pending; or (v) the nationality,
citizenship, domicile, principal place of business, or jurisdiction of
organization or domestication of any party; or (vi) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
The Commonwealth of Massachusetts; or (vii) any combination of the foregoing.

16.     Modification of Agreement. No modification or waiver of any provision of
this Agreement, nor any consent to any departure by the Guarantor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Lender, and such modification, waiver or consent shall be effective only
in the specific instances and for the purpose for which given. No notice to or
demand on the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in the same, similar or other circumstances. This
Agreement may not be amended except by an instrument in writing executed by or
on behalf of the party against whom enforcement of such amendment is sought.

17.     Waiver of Rights by the Lender. Neither any failure nor any delay on the
Lender's part in exercising any right, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise or the exercise of any other
right, power or privilege.



-10-

--------------------------------------------------------------------------------



18.     Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

19.     Entire Contract. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and shall supersede
and take the place of any other instruments purporting to be an agreement of the
parties hereto relating to the subject matter hereof.

20.     Headings; Counterparts. Headings in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument, and in
pleading or proving any provision of this Agreement, it shall not be necessary
to produce more than one of such counterparts.

21.     Remedies Cumulative. No remedy herein conferred upon the Lender is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.

22.     NON-LIABILITY OF TRUSTEES. THE DECLARATION OF TRUST ESTABLISHING THE
LENDER, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
"DECLARATION"), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME "SNH ALT MORTGAGED PROPERTIES
TRUST" REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS TRUSTEES,
BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF THE LENDER SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY
OR SEVERALLY, FOR ANY OBLIGATION OF OR CLAIM AGAINST, THE LENDER. ALL PERSONS
DEALING WITH THE LENDER, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF THE LENDER
FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

[Remainder of page intentionally left blank.]



-11-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF,

the undersigned has caused this Agreement to be duly executed under seal as of
the date first above written.



ALTERRA HEALTHCARE CORPORATION,
a Delaware corporation



  

By:     /s/ Mark W. Ohlendorf


          Mark W. Ohlendorf
          Senior Vice President